ON MOTION FOR REHEARING AND CERTIFICATION
PER CURIAM.
This cause is before us on Appellant’s Motion for Rehearing and Certification. We grant the motion to the extent that it requested the inclusion of a citation to controlling authority. However, we deny Appellant’s request to certify questions of great public importance. Accordingly, we withdraw our former opinion filed on August 22, 2014, and substitute this opinion in its place.
AFFIRMED. See Williams v. State, 143 So.3d 423 (Fla. 1st DCA 2014).
WOLF, ROWE, and OSTERHAUS, JJ., concur.